Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 17, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed April 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00274 -CV
____________
 
IN RE U. LAWRENZE BOZE=, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
10, 2008, relator U. Lawrence Boze= filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221(b) (Vernon 1988); see also Tex. R. App. P. 52.  In the petition, relator asks
this court to compel the Honorable David Patronella, presiding judge of the
Justice Court, Precinct 1, Place II of Harris County to vacate his February 13,
2008 Order for Attachment.




The
Court=s power to issue a writ of mandamus
stems from Texas Government Code Annotated, section 22.221(b).  However, the
statute does not authorize the Court to issue writs of mandamus against a
justice of the peace.  See In re Rivers, No. 14-07-00623-CV, 2007 WL 2212799 
(Tex. App.BHouston [14th Dist.] 2007, orig. proceeding) (mem. op.); Easton v.
Franks, 842 S.W.2d 772, 773 (Tex. App.BHouston [1st Dist.] 1992, orig.
proceeding).
Accordingly,
we dismiss relator=s Petition for Writ of Mandamus for want of jurisdiction, and
also deny as moot relator=s related emergency motion to stay proceedings.  See Tex. Gov=t Code Ann. ' 22.221(b).
PER
CURIAM
 
Petition Dismissed for Lack of Jurisdiction and
Memorandum Opinion filed, April 17, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.